• Vooriiies, J.
This case presents the same question as the one decided in the previous case of the State of Louisiana v. Robert Fuller, ante, p. 120.
There is, however, an additional ground relied upon by the appellants, to-wit: that there is no evidence in the record that the appellants were regularly called upon to produce the body of their principal, previous to judgment of forfeiture being entered on the bond.
Upon an inspection of the record, we find that the minutes of the court show the fact that the parties were regularly called upon their bond. This is in the nature of citation, and need not be offered in evidence. Besides, the judgment itself mentions the fact that the proceedings were regularly had, by calling tho parties on tho bond in the usual mode.
Judgment affirmed.